PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/374,070
Filing Date: 3 Apr 2019
Appellant(s): Daimay North America Automotive, Inc.



__________________
Michael J Schwartz
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/21/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/23/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 25-26 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding claim 25, no support in the original discloses for the second and third chamber remain at least partially within the first chamber after the seals are broken and thus it constitutes new matter.  Regarding claim 26, no support in the original disclosure for outer circumferential perimeter of the second and third chamber being less than half outer circumferential perimeter of first chamber.  Note that applicant does not state that the drawings are to scale and furthermore, no description of the shapes of the second and third chambers.
Claim 1, 6-10, 21-26 stand rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0191805 to Vogel et al (Vogel) in view of US 2009/0014449 to Dverin.
Regarding claim 1, Vogel discloses a multi-chamber beverage container (Fig 1) comprising a first chamber (4) containing a first fluid (€0017), a second chamber (3) containing at least one second consumable item (€0017) different than the first fluid, a tab (10) attached to a connector (12), wherein the connector extends through the second chamber (3), and a first seal (6) between the first (4) and second chamber (3), wherein the first seal (6) is attached to the connector (12) and configured to be broken in response to activation of the tab such that the first chamber and second chamber are in fluid communication (Fig 2).  Vogel further discloses wherein the tab (10) is generally disposed near a first end (top end) of the second chamber (3) and the first seal (6) is generally disposed at a second opposite end (bottom end) of the second chamber (3), wherein first opening (5) is provided when the first seal is broken, wherein the second chamber (3) is disposed at least partially within the first chamber (4).  In particular the first chamber (4) is considered the entire interior of the container.  Vogel further discloses a second seal (13) near first end of the second chamber (3), wherein the tab is configured to create a second opening (14) in the second seal (13) sized to allow fluid to pass through the second opening in response to activation of the tab (€0066).  Vogel further discloses first (5) and second opening (14) configured to be provided at the same time since it has the structure as recited.  Vogel further suggests incorporation of additional chambers (€0015) separated by a common wall, compartments being above one another (€0016), different foods placed within each compartment (€0017).  Vogel does not explicitly teach the connector running through the third chamber.  Dverin discloses a multi-compartment beverage container (Fig 10) and in particular discloses multiple compartments (11-115) with different consumable items separated by seals (141-146), the compartments being disposed one atop another such that openings to the compartments are created at the same time when activated (Fig 10b).  In particular, Dverin discloses connector (140) running through each compartment (11-115).  One of ordinary skill in the art would have found it obvious to have the connector running through the additional chamber as suggested by Dverin in order to hold and mix additional contents at the same time within the container.
Regarding claim 6, Vogel teaches the container of claim 3 but does not teach the recited dimensions of the second chamber as recited.  However, one of ordinary skill in the art would have found it obvious to optimize the dimensions of the second chamber to the range as recited in order to optimize the amount of concentration in the overall mixture from the contents in the second chamber since where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA1955).
Regarding claim 7, the modified Vogel teaches the container of claim 1 but does not teach the connector being a linear rod.  However, Dverin further discloses connector being a linear rod (140).  One of ordinary skill in the art would have found it obvious to substitute the connector of Vogel with a functionally equivalent rod as suggested by Dverin in order to facilitate mixing since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout , 675 F.2d 297, 213USPQ 532 (CCPA 1982).
Regarding claim 8, the modified Vogel further discloses second consumable item being a solid (€0017).
Regarding claim 9, the modified Vogel further discloses the tab (10) arranged to be activated by pivoting in relation to middle seal (13, Fig 1-2).
Regarding claim 10, the modified Vogel teaches the container of claim 1 but does not teach a lid over the container to keep tab from deploying until lid is removed.  However, Dverin further discloses a lid (125) over the container arranged to keep tab (135) from deploying until lid is removed.  One of ordinary skill in the art would have found it obvious to incorporate a lid to the Vogel container as suggested by Dverin in order to protect and cover the top of the sealed container.
Regarding claim 21, the modified Vogel further teaches putting different food items in the chambers, each chamber being sealed (Dverin, €0002-0004).
Regarding claim 22, the modified Vogel further teaches second chamber having a height sufficient to container a non-fluid food item depending on the food item to be stored since it has the structure as recited.
Regarding claim 23, Vogel further teaches pivoting of the tab (10) causes connector (12) to move in direction toward top seal (13).
Regarding claim 24, the modified Vogel further teaches activation of tab pulls connector (12) thereby breaking all the seals.
Regarding claim 25, the modified Vogel further teaches the second and third chambers remain at least partially in first chamber after seals are broken such that fluid is communicated through the openings simultaneously (Vogel, Fig 2).
Regarding claim 26, the modified Vogel teaches the container of claim 6 but does not teach circumferential perimeter of second and third chamber less than half circumferential perimeter of first chamber.  However, one of ordinary skill in the art would have found it obvious to change the dimensions of the chambers such that they were half that of the first chamber in order to adjust to different amounts of concentration and mixture since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from prior art device.   Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Claim 11, 27 stand rejected under 35 U.S.C. 103 as being unpatentable over Vogel in view of Dverin and US 2013/0146485 to Karabinis.
Regarding claim 11, the modified Vogel teaches the container of claim 10 but does not teach the lid attached to the tab.  However, Karabinis discloses a multi-chamber beverage container (Figs 3-4) and in particular discloses the closure used to activate a tab to remove seals to facilitate mixture.  Taken as a whole, one of ordinary skill in the art would have found it obvious to make the modified Vogel tab integral with the lid in order to facilitate removal of the seals upon opening of the lid since it has been held that the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349(CCPA 1965).
Regarding claim 27, the modified Vogel teaches the container of claim 1 but does not teach the connector being a linear rod.  However, Dverin further discloses connector being a linear rod (140).  One of ordinary skill in the art would have found it obvious to substitute the connector of Vogel with a functionally equivalent rod as suggested by Dverin in order to facilitate mixing since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout , 675 F.2d 297, 213USPQ 532 (CCPA 1982).
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Claim 7, 27 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claims 7, 27, no support in the original disclosure for the rod being linear and thus it constitutes new matter.  Note that applicant does not state that the drawings are to scale.  
(2) Response to Arguments
The appellant first presents an argument that claims 25-26 are supported in the original disclosure and solely relies on Fig 7 of the drawings to show such claimed subject matter.  The appellant argues that claim limitations do not need to be found verbatim or explicitly in Appellant’s disclosure and asserts that Fig 7 along with the description in applicant’s specification ¶0022 that breaking the top seal, bottom seal and third seal with the tab to place the chambers in fluid communication and from this, concludes that the second and third chambers would necessarily remain at least partially within the first chamber after the seals are broken.  Examiner respectfully disagrees with the appellant’s conclusion for the following reasons.  Although claim limitations do not need to be found verbatim in the disclosure, the disclosure should at least provide a description of the claimed subject matter.  Claim 25 recites in part that the second and third chamber remain at least partially within the first chamber after the seals are broken.  However, Fig 7 does not show any broken seals.  Fig 7 appears to show the container in the state before the seals are broken which is contrary to what is claimed in claim 25 which recites a description of the chamber after the seals are broken.  Applicant further relies on the description that breaking of the seals places each of the chambers in fluid communication necessarily discloses second and third chambers remaining at least partially within the first chamber; however, this assumes that the seal is not completely broken.  If the seal was completely broken, the second and third chamber would no longer exist because they would become part of the first chamber and thus they would not remain partially within the first chamber because there would no longer be a second and third chamber.  Because the appellant’s conclusion relies on the assumption that the seals are partially broken, examiner does not agree with their conclusion and thus the recitation of claim 25 is considered new matter not previously disclosed.  Claim 26 recites that an outer circumferential perimeter of the second chamber and outer circumferential perimeter of the third chamber are less than half of the outer circumferential perimeter of the first chamber.  For supporting this limitation, the appellant simply relies on Fig 7 but Fig 7 does not even show the outer circumferential perimeter.  Fig 7 shows a sectional cut of the container so it is not clear how Fig 7 can show support for the claimed subject matter of claim 26.  Furthermore, the first chamber may be described as having a circumferential perimeter; however, the second and third chambers clearly do not have a circumferential perimeter because they are shown in Fig 7 to have polygonal side edges with sharp corners and edges.  For this reason, it is believed that claim 26 does not have support in the original disclosure.
The appellant next presents a set of arguments that the combination of Vogel and Dverin does not teach a middle seal and middle chamber with the middle seal attached to the connector and also configured to be broken in response to activation of the tab to create a second opening.  In particular, the appellant argues that Dverin does not teach a middle seal attached to a connector that is configured to be broken in response to activation of a tab to create an opening.  In response to this, the rejection is a combination of Vogel and Dverin, the base reference being Vogel which discloses a first and second chamber being separated by a seal and a connector going through the second chamber to attach to the seal between the chambers such that when tab is pulled, the connector breaks the seal in between the chambers.  Vogel further discloses that additional chambers can be incorporated in a similar manner to facilitate mixture in the system.  Vogel discloses the mixing is accomplished by an opening feature which when manipulated from exterior of the container prior to opening, transmits pressure of tension to one or more points, lines of channels in one or more walls of separate chambers within the container.  Upon such manipulation, the user thereby opens one or more channels between such chambers, through which food and liquid may travel thereby mixing the contents of such separate chambers (Vogel, ¶0014).  Vogel further discloses the container having at least two, but perhaps more, separate first and second compartments, separated by separate walls of each compartment (¶0015).  In particular, Vogel discloses one or more of the compartments may have individual volumes within separate chambers open to remain of the compartments, at least one compartment resides on top of or above other compartments (Vogel, ¶0016).  Dverin discloses a multi-compartment mixing arrangement where multiple compartments with different consumable items are disposed one atop the other, each compartment being separated by seals (141-146), the openings to each compartments are created at the same time when activated as shown in Fig 10b.  Furthermore, Dverin shows a connector (140) running through each compartment.  
From the arrangement as taught by Dverin and from what Vogel already discloses in that additional mixing chambers can be added with different products for mixing, the chambers being atop another, one of ordinary skill in the art would have found it obvious to add an additional chamber or middle chamber between the first and second chambers and form another seal in between chambers configured to be broken by the same connector going through each chamber.  Simply adding another chamber to be broken by the same connector going through it in order to incorporate additional products to the overall mixture would have been obvious to one of ordinary skill in the art based on the suggestions of both Vogel and Dverin.  
The appellant makes the argument that Vogel and Dverin have different opening arrangements.  However, this argument is irrelevant because the opening of Dverin is not used as a teaching for the proposed modification of Vogel.  Dverin is only used specifically for the teaching that in a mixture container, multiple chambers having different products are sealed separately one atop the other with a single connector going through each chamber.  From this teaching, one of ordinary skill in the art would have utilized the same arrangement within Vogel in order to facilitate mixture of multiple products in a mixture container using the opening means that Vogel already discloses.  In particular, Vogel teaches the overall functionality of the prior art container to function exactly the same as that of the appellant’s invention in that activation of a tab breaks the seal between two chambers to facilitate mixture through a connector that connects from the tab to the seal.  The appellant’s incorporation of an additional third chamber is suggested by Vogel and the arrangement that the third chamber is a middle chamber between the first and second chambers such that they are below one another is shown by the mixture chamber arrangement disclosed by Dverin.  
The appellant further argues the rejection of claim 6 in that one of ordinary skill in the art would not have found it obvious to have the dimensions of the chamber in the range recited.  The appellant makes the argument that prior art does not show a ratio between volumes of chambers and overall container.  However, it is noted that the claims are directed to the volume of the chamber and not to any liquid held within the chamber.  The volume of the chamber is simply the overall dimensions of each chamber and it is believed that one of ordinary skill in the art would have found it obvious to optimize each dimensions of each chamber to hold different proportions of different mixture contents in order to achieve the desired mixture.
The appellant further argues claim 11 and 27 in that the prior art does not teach the tab attached to a lid such that lifting the lid also lifts the tab to activate the tab and thus move the connector to break the seal.  Examiner respectfully disagrees because Karabinis discloses a mixture opening device (Figs 3-4) wherein a closure is used to facilitate breaking of a seal to mix two substances through a connector that is attached to the closure and seal.  In particular, Karabinis provides the teaching that a closure can be used to activate the breaking of the seal and the mixture such that the lifting of the lid makes the connector move in a direction toward the top.  One of ordinary skill in the art would have found it obvious to utilize such a teaching wherein a lid is utilized to initiate the breaking of the seal by making the tab of Vogel integral with the lid such that the breaking of the seal only requires single step of removing the lid rather than the additional step of removing the lid and then pulling the tab to facilitate mixture,  Making two parts integral would be obvious to one of ordinary skill in the art.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ROBERT POON/Examiner, Art Unit 3735                                                                                                                                                                                                        
Conferees:
/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735  
                                                                                                                                                                                                      /CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex-parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.